Citation Nr: 0929042	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-38 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2003, for an award of service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 
1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO in October 
2005 and October 2007.  

The October 2005 rating decision, in pertinent part, granted 
service connection for PTSD, effective on September 24, 2003.  

The Board in January 2009 remanded the case for a 
videoconference hearing.  The Veteran provided testimony at 
the hearing conducted by the undersigned Veterans Law Judge 
in May 2009.  

At the May 2009 hearing, the Veteran withdrew from appellate 
consideration other issues (see January 2009 remand) 
previously addressed by the Board.  


FINDINGS OF FACT

1.  In an April 1998 decision, the RO denied the Veteran's 
original claim of service connection for PTSD, and he did not 
timely appeal from that decision.  

2.  The Veteran is not shown to have next applied to reopen 
the previously denied claim of service connection for PTSD on 
September 24, 2003.  

3.  The service-connected PTSD, rated as 70 percent 
disabling; intestinal parasites, giardia lamblia, rated as 10 
percent disabling; and left ankle and foot sprain, 
noncompensably rated.  The combined disability rating is 70 
percent.  

6.  The Veteran is shown to have completed some college and 
to have last worked full time as a maintenance engineer in 
1997.  

7.  The service-connected PTSD currently is shown to prevent 
the Veteran from securing or following a substantially 
gainful occupation consistent with his education and work 
background.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 24, 2003, the 
date of the application to reopen the previously denied 
claim, for the award of service connection for PTSD, is not 
assignable under the law.  38 U.S.C.A. §§ 5108, 5109A, 5110, 
7104, 7111 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1100, 
20.1103, 20.1404 (2008).  

2.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Regarding the instant earlier effective date claim, under 38 
U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability; and the effective date of any disability 
benefits.  

The Veteran must also be notified of what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a March 2006 
statement of the case, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

While VA failed to follow that sequence, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, however, the above-mentioned notice instructed the 
appellant what he needed to show for entitlement to an 
earlier effective date.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Therefore, the actions taken by VA have essentially cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board concludes that the notice provided to the appellant 
adequately complies with VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92; 57 
Fed. Reg. 49,747 (1992).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under VCAA.  To the extent that VA has 
failed to fulfill any duty to notify and assist the Veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  

Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp.  

As to the TDIU claim now on appeal, the Board finds that all 
pertinent mandates of VCAA have been essentially met.  The 
Board notes that new evidence was provided directly to the 
Board specifically concerning the TDIU claim in July 2009, 
with waiver of initial RO consideration.  

To the extent that the action taken is fully favorable to the 
Veteran, further discussion of VA's fulfillment of VCAA is 
not required.  


Laws and Regulations

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  

Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In general, RO decisions which are unappealed become final. 
 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim to reopen 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence -- other 
than service department records -- following a final prior 
disallowance is the date of receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there are two or more service-
connected disabilities, as here, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  These criteria are 
met.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  


Factual Background
The Veteran argues that a date earlier than September 24, 
2003, assigned for the grant of service connection for PTSD, 
is warranted.  The Veteran's attorney, in the course of the 
May 2009 videoconference hearing, asserted that, under the 
provisions of 38 C.F.R. § 3.156(c) the effective date should 
go back to the Veteran's original claim; here, November 12, 
1997.  
The crux of the argument is that the claim should be 
reconsidered.  The Veteran also argues that he is prevented 
from working as the result of his service-connected 
psychiatric condition.  See May 2009 BVA Submission, 
submitted by the Veteran's attorney.  

The Veteran submitted an original claim for service 
connection for PTSD on November 12, 1997.  In April 1998, the 
RO, in finding that a clear diagnosis of PTSD was not of 
record, denied the claim.  The Veteran was notified of this 
decision in April 1998, but did not timely appeal the matter.  

As part of a VA Form 21-4138, received by VA on September 24, 
2003, the Veteran sought to "re-open" his service 
connection claim for PTSD.  After the claim was again denied 
by the RO in August 2004, the Veteran in January 2005 
submitted a Notice of Disagreement.  

The RO then granted service connection for PTSD in October 
2005, assigning a 50 percent disability evaluation, effective 
from September 24, 2003.  In March 2006, the disability 
evaluation was increased by the RO to 70 percent, also 
effective from September 24, 2003.  

The Veteran is currently service connected for PTSD effective 
from September 24, 2003, which was the date of receipt of the 
Veteran's request to "reopen" his claim for service 
connection for PTSD.  

At a VA PTSD examination conducted in February 2004 the 
Veteran provided a work history of predominantly involving 
carpentry.  A checkered employment history was noted.  PTSD 
was diagnosed.  

A July 2006 VA social worker note shows that the Veteran 
claimed to be a "stay home dad" while his wife worked.  

As part of a VA Form 21-8940, received by VA in December 
2006, the Veteran indicated that he had completed two years 
of college (the Veteran claimed to have finished 1.5 years of 
college in the course of a March 2007 VA PTSD examination) 
and last worked full time as a maintenance engineer in 1997.  

The Veteran is service-connected for PTSD, rated as 70 
percent disabling; intestinal parasites, giardia lamblia, 
rated as 10 percent disabling; and left ankle and foot 
sprain, noncompensably rated.  The combined disability rating 
is 70 percent.  

The report of the above-mentioned March 2007 VA PTSD 
examination shows that the Veteran was not employed.  

While the reason given for the Veteran's unemployment was 
noted to be that he was "in transition after divorce," the 
examiner also responded "yes" to the contention of the 
Veteran that his being unemployed was due to the effects of 
his mental disorders.  PTSD was diagnosed in the course of 
this examination.  

Of record is also a June 2008 private individual 
unemployability assessment.  The report shows that the 
informing vocational consultant reviewed the Veteran's claims 
file and also interviewed the Veteran.  

The consultant opined that, based especially on the findings 
set out as part of the VA PTSD examination conducted in March 
2007, the Veteran was unable to secure or follow a 
substantially gainful occupation based solely on his chronic, 
service-connected PTSD.  

The Veteran is shown to have been admitted into a VA medical 
facility for a two day evaluation in September 2008 due to 
his service-connected PTSD.  

The Veteran is also shown to have been admitted into a VA 
medical facility, for a period of six weeks, in December 
2008.  This admission was related to symptomatology 
associated with his service-connected PTSD.  

The discharge summary associated with this admission, dated 
in January 2009, which includes a diagnosis of PTSD, notes 
that the Veteran was unemployable.  

Also, during this admission, a nursing discharge note 
includes a global assessment of functioning (GAF) score of 
38.  


Analysis

Effective Date Prior to September 24, 2003, for Grant of 
Service Connection for PTSD

No records dated prior to September 24, 2003, include a 
diagnosis of PTSD.  

In connection with a December 1997 VA PTSD examination, at 
which time a diagnosis of major depression was provided, the 
examiner commented that there seemed to be "some evidence 
of" PTSD, this comment does not meet the requirements of 38 
C.F.R. § 3.304(f) (which sets out the comprehensive 
regulatory requirements for service connection for PTSD).  

On this record, the Board finds no factual basis whatsoever 
to support an assertion that the date of the grant of service 
connection should be from when the Veteran filed his original 
claim in l997.  

However, on these undisputed facts, the Board finds that the 
regulations controlling in this case do not permit the 
assignment of an effective date prior to date of the reopened 
claim or September 23, 2003.  

Absent assertions of clear and unmistakable in the prior 
rating decision denying the original claim, the claim must be 
denied by operation of law.  


TDIU

On this record, the medical evidence supports a finding that 
the Veteran is prevented from working at substantially 
gainful employment due to his service-connected PTSD.  

In addition, as noted, the schedular requirements for the 
assignment of a TDIU rating also have been met in this case.  
Furthermore, the GAF finding recorded by VA in January 2009 
(38) reflects psychiatric disablement that more nearly 
approximates a level of severity synonymous of one being 
unable to keep a job.  

Given the above-discussed opinions as to the Veteran's 
employability (to include the March 2007 VA PTSD examination 
and June 2008 private unemployability assessment, as well 
cognizant of the above-discussed multiple VA psychiatric 
admissions), the Board finds that a TDIU rating is for 
application in this case.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for an effective date prior to September 24, 2003, 
for the grant of service connection for PTSD, must be denied 
operation.  

A TDIU rating is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


